Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Parithosh K. Tungaturthi, Ph.D., J.D. on 1/6/2022.

The application has been amended as follows: 

Amendments to the Claims replaces all previous claim versions:

(Currently Amended) An anti-resistance method for preventing or delaying the development of resistance of a fungus in a soybean or wheat crop, the method comprising:
adding to a spray tank, mancozeb (manganese ethylene bis(dithiocarbamate) + Zn) in an amount of 1.0 kg/ha to 5.0 kg/ha, and a prefabricated mixture of fungicides consisting of prothioconazole and boscalid;
triggering the spray tank agitator to form a homogenized syrup; and
applying the homogenized syrup to the crop;

wherein Phakopsora pachyrhizi fungus is a causal agent of rust in the soybean crop, and Drechslera tritici-repentis fungus is a causal agent of yellow leaf spot in the wheat crop; and
wherein prothioconazole, boscalid, and mancozeb are the only three fungicides present in the method 
2 - 8.	(Cancelled).
9.	(Previously Presented) The method according to claim 1, wherein applying the homogenized syrup rescues control levels of the disease between 80% and 90%.
10.	(Currently Amended) The method according to claim 1, wherein the application of the homogenized syrup preserves or retards sensitivity reduction of P. pachyrhizi and Drechsiera tritici-repentis
11.	(Previously Presented) The method according to claim 1, wherein the mancozeb is added in the amount between 1.0 and 4.0 kg/ha.
12.	(Previously Presented) The method according to claim 1, wherein the mancozeb is added in the amount between 1.0 kg/ha and 3.0 kg/ha.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest instant method preventing or delaying Phakopsora pachyrhizi in soybean crop and Drechslera tritici-repentis fungus in the wheat crop comprising applying the fungicide combination of prothioconazole, boscalid, and mancozeb as a syrup to said crop as the only fungicides in the instant method.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/ALTON N PRYOR/           Primary Examiner, Art Unit 1616